Citation Nr: 9917207	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  99-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether VA has the authority to pay attorney fees where all 
past-due benefits have already been paid.



REPRESENTATION

Appellant represented by:	Kenneth E. Carpenter
Appellee represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following proceedings at the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) relating to claims by the veteran for VA benefits and 
attorney fees associated with those claims. 

The appellant in the present case is an attorney who was 
retained by the veteran on December 10, 1991.  The appellant 
filed a motion to advance his case on the Board's docket in 
May 1999.  As good or sufficient cause for doing so was 
shown, the Board granted the appellant's motion in May 1999. 

Although the arguments presented by the appellant do not 
necessarily call for payment of his fees out of the veteran's 
funds, the underlying issues in this case present the 
possibility of a conflict between the appellant and the 
veteran.  For this reason, this case has been developed as a 
contested claim and the veteran has been identified as the 
appellee.  

In October 1992, the RO granted the veteran entitlement to 
service connection for Post-Traumatic Stress Disorder (PTSD).  
In December 1992, the RO sent the veteran and the veteran's 
attorney a letter saying that all the past-due benefits 
stemming from the October 1992 rating decision had been 
mistakenly paid to the veteran, and that the appellant's 
attorney fee had not been withheld from such past-due 
benefits.  

Thereafter, the veteran's attorney brought his claim before 
the United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims (CAVC)).  
CAVC consolidated the appellant's appeal with two other 
appeals involving fee agreements.  In all three appeals, the 
appellants asked CAVC to direct the Secretary of Veterans 
Affairs to pay attorney fees specified in fee agreements, 
despite the fact that in each case the entire fund of past-
due benefits had already been paid to the veteran.  

Regarding the appellant's claim, CAVC held that it lacked 
jurisdiction to review the fee agreement under either 38 
U.S.C.A. § 7263 (since the appellant had not represented the 
veteran before CAVC) or 38 U.S.C.A. § 5904(c)(2) (since the 
Board had not reviewed the fee agreement and there was no 
finding or order from the Board for the Court to review). In 
the Matter of Fee Agreements of Smith, Cox, and Wick, 4 
Vet.App. 487, 499-500 (1993).  In ruling on the remaining 
appeals, CAVC held that VA has a statutory duty to pay 
attorney fees called for in a fee agreement under 38 U.S.C.A. 
§ 5904(d), and where VA has failed to do so, CAVC may order 
enforcement of the fee agreement and fulfillment of the 
statutory duty. In the Matter of Fee Agreements of Smith, 
Cox, and Wick, 4 Vet.App. 487, 498 (1993). 

In April 1993, the appellant filed a motion with the Board 
for payment of attorney's fees.  In May 1993, the Board 
informed the appellant that, pending a ruling on 
reconsideration with respect to CAVC's decision in In the 
Matter of Fee Agreements of Smith, Cox, and Wick, action on 
the appellant's motion to the Board would not be taken.  

VA thereafter appealed CAVC's decision in In the Matter of 
Fee Agreements of Smith, Cox, and Wick to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit held that CAVC lacked jurisdiction to 
review motions to compel payment of attorney's fees.  The 
Federal Circuit noted that 38 U.S.C.A. § 7263 authorized CAVC 
to review fee agreements between an appellant and a person 
representing the appellant before CAVC when an appeal was 
properly before CAVC, but that fee agreements were properly 
before CAVC only when CAVC reviewed decisions of the Board.  
In conclusion, the Federal Circuit held that CAVC did not 
have a Board decision for review, and the appellant in Wick 
had impermissibly bypassed the Board by directly petitioning 
CAVC.  Wick v. Brown, 40 F.3d. 367, 371 (Fed. Cir. 1994).  

In March 1995, the appellant filed a motion with the Board 
asking that the Board pay the outstanding balance owed to him 
under the provisions of his fee agreement with the veteran.  

In April 1995, the RO wrote the appellant informing him that 
VA did not have legal authority to pay attorney fees when 
payment of the complete amount of past-due benefits had been 
made to the veteran.   

In May 1995, the Deputy Vice Chairman of the Board denied the 
veteran's motion for payment of attorney's fees.  

In June 1995, the appellant filed another motion with the 
Board, requesting that the Board issue a final decision 
regarding payment or non-payment of attorney's fees.  In 
August 1995, the Deputy Vice Chairman of the Board denied the 
appellant's motion to issue a final Board decision.  

Thereafter, the appellant filed a petition for extraordinary 
relief with CAVC, requesting that CAVC direct the Board to 
issue a final decision on his claim of entitlement to payment 
of 20 percent of the veteran's past-due benefits.  In the 
alternative, the appellant requested that CAVC order the 
Board to pay him attorney fees.  CAVC denied the appellant's 
petition, reasoning that the appellant had administrative 
options open to him, namely that the appellant could file a 
Notice of Disagreement (NOD) with the RO regarding either the 
1992 or 1995 decision determining that VA did not have legal 
authority to pay attorney fees when payment of past-due 
benefits had already been paid to the veteran.  In Matter of 
Cox, 10 Vet.App. 361, 376 (1997).  

The appellant then appealed to the Federal Circuit.  The 
appellant asserted that CAVC's denial of the writ in In 
Matter of Cox was an abuse of discretion because it was based 
on the erroneous conclusion that his filing of an NOD would 
vest the Board with jurisdiction over his claim.  At oral 
argument, the appellant asserted that subsequent to CAVC's 
decision in In Matter of Cox, he had filed a NOD regarding 
the RO's refusal to pay him 20 percent of past-due benefits, 
but VA had refused to issue a Statement of the Case (SOC).  
Based on this argument, the Federal Circuit vacated and 
remanded CAVC's decision for reconsideration of the propriety 
of issuing a writ of mandamus to compel the VA and the Board 
to issue a decision on the appellant's petition for 
attorney's fees.  Cox v. West, 149 F.3d 1360, 1365-66 (Fed. 
Cir. 1998).  

In November 1998, in response to the Federal Circuit's 
decision, CAVC issued an order to VA to file a certified copy 
of any NOD regarding payment of attorney fees filed with the 
RO, and to file an answer showing cause why CAVC should not 
direct the RO to file a SOC.  Cox. v. West, 12 Vet.App. 54 
(1998).  

In February 1999, CAVC issued an order to VA directing VA to 
show cause why the Court should not order VA to direct the RO 
to issue a SOC as to the issue of payment of attorney fees by 
the VA.  Cox v. West, 12 Vet. App. 170 (1999).

In February 1999, the RO issued a SOC regarding the issue of 
whether VA has the authority to pay attorney fees where past-
due benefits have already been paid to the veteran.  

In March 1999, the appellant, through his representative, 
submitted a letter, requesting that such letter be accepted 
in lieu of a VA Form 9.  On March 24, 1999, CAVC ordered that 
the appellant's petition for extraordinary relief be denied 
as moot, in that the VA had already issued a SOC.  Cox v. 
West, 12 Vet.App. 270 (1999).  

As the appellant has responded to the SOC with a timely 
substantive appeal, the case is ready for review by the 
Board. 


FINDINGS OF FACT

1.  The statutory and regulatory criteria necessary for the 
appellant to charge a fee for his services to the veteran 
have been met, and the fee agreement is presumed to be 
reasonable. 

2.  The RO has paid past-due benefits to the veteran, but the 
RO has not withheld 20 percent of such past-due benefits for 
payment to the appellant.

3.  The past-due benefits that were payable to the veteran no 
longer exist.  


CONCLUSION OF LAW

VA does not have the authority to pay attorney fees where all 
past-due benefits have already been paid.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998); 
VAOGCPREC 27-92 (December 9, 1992).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On December 19, 1990, the Board denied the veteran's claim 
for entitlement to service connection for PTSD.  The notice 
of disagreement which preceded the Board decision with 
respect to the issue involved was received by the RO after 
November 18, 1988.  The appellant was retained in December 
1991, or within one year after the December 1990 Board 
decision. The attorney fee agreement executed between the 
appellant and the veteran on December 10, 1991, allows for 
payment of 20 percent of the total amount of past-due 
benefits awarded in the veteran's claim, but no more.  In an 
October 1992 rating decision, the RO granted the veteran 
entitlement to service connection for PTSD and assigned a 100 
percent rating, but, erroneously, the RO did not withhold 20 
percent of past-due benefits from such award for the 
attorney.  By letter dated December 1992, the RO informed the 
veteran's attorney, the appellant, of this error and notified 
him VA would be unable to pay the attorney's fee from past-
due benefits, as these benefits had already been disbursed.  

As noted by CAVC, the appellant has stated that the veteran 
has already made payments totaling $4,100 of the $7,481.60 as 
attorney fees.  In Matter of Cox, 10 Vet. App. 361, 376 
(1997).  


Analysis

The facts in this case are not in dispute.  The appellant and 
the veteran entered into an agreement under which the 
appellant would represent the veteran in his claim before the 
Department of Veterans Affairs.  The agreement was in 
compliance with the provisions allowing the Secretary of 
Veterans Affairs to pay attorney fees out of the veteran's 
past-due benefits.  In error, the Regional Office of the 
Department of Veterans Affairs released the past-due benefits 
to the veteran without withholding the attorney fees.  The 
question presented on appeal is whether the Department of 
Veterans Affairs may now pay attorney fees directly to the 
appellant.

The applicable statute calls upon the Secretary, under 
appropriate circumstances, to direct the payment of attorney 
fees.  It has been contended that the statute is ambiguous as 
to whether the Secretary's compliance with the provisions of 
the statute is obligatory or discretionary.  In one 
provision, the statute says the Secretary "may direct" 
payment of attorney fees.  38 U.S.C.A. § 5904(d)(3) (West 
1991 & Supp. 1998).  In another provision, the statute says 
that a sum "is to be paid" to the attorney by the 
Secretary. 38 U.S.C.A. § 5904(d)(2)(A) (West 1991 & Supp. 
1998).  

The decision in this case, however, does not depend on 
whether the Secretary is called upon to do an act that is 
discretionary or an act that is obligatory.  The fact is, the 
statute calls upon the Secretary to do an act that the 
Secretary cannot now do.  The statute calls upon the 
Secretary to do the following act: "direct that payment of 
any attorneys' fee under a fee arrangement described in 
paragraph (1) of this subsection be made out of such past due 
benefits." 38 U.S.C.A. § 5904(d)(3) (West 1991).  The 
"past-due benefits" in the case now on appeal, however, no 
longer exist.  The past due benefits were paid to the veteran 
in 1992.

Despite the fact that the past-due benefits have been 
disbursed, the appellant argues that the Secretary should 
order payment of attorney fees, either out of the veteran's 
benefits by creation of an overpayment or, alternatively, out 
of other VA funds.  But the law does not provide for payment 
of attorney fees from either of these sources.  With regard 
to payment out of the veteran's benefits, the statute 
explicitly bars the Secretary from paying attorneys fees out 
of the benefits payable for a period after the date of the 
veteran's favorable decision: 

In no event may the Secretary withhold for the 
purpose of such payment any portion of benefits 
payable for a period after the date of the 
final decision of the Secretary, the Board of 
Veterans' Appeals, or Court of Appeals for 
Veterans Claims making (or ordering the making 
of) the award. 38 U.S.C.A. § 5904(d)(3) (West 
1991 & Supp. 1998).

With regard to payment out of other VA funds, no provision in 
the statute authorizes the Secretary to pay the attorney out 
of funds other than the veteran's past-due benefits. In this 
regard, it is important to note that the statute does not 
authorize VA to pay attorney fees out of VA funds; the 
statute authorizes VA to withhold a portion of the veteran's 
benefits and give them to the veteran's attorney.   Thus, 
38 U.S.C.A. § 5904 provides for payment of attorney fees from 
only one source: "past-due benefits."  And "past-due 
benefits" can refer only to that money due to the veteran as 
of the date of the allowance of his claim.

Accordingly, the question now presented is whether the 
Secretary may be compelled to pay attorney fees directly to 
the appellant in the absence of statutory authority.  The VA 
Office of General Counsel has already addressed this 
question.  The General Counsel has held as follows:

The statute which authorizes the Secretary to 
pay attorney fees out of past-due benefits does 
not waive sovereign immunity, and expressly 
prohibits the withholding of benefits payable 
after the date of the decision awarding past-
due benefits for the purpose of paying attorney 
fees.  Accordingly, VA has no legal authority 
to pay attorney fees when payment of the 
complete amount of past-due benefits has been 
made to the appellant.  VAOGCPREC 27-92 
(December 9, 1992).

The appellant asserts that CAVC has previously held that VA 
is under a legal duty to comply with a 38 U.S.C.A. § 5904(d) 
fee agreement and that the VA does not have discretion to 
refuse to comply.  CAVC stated such an opinion in In the 
Matter of Fee Agreements of Smith, Cox, and Wick, 4 Vet.App. 
487, 494 (1993).  However, that decision was overturned by 
the Federal Circuit in Wick v. Brown, 40 F. 3d. 367 (Fed. 
Cir. 1994).  In Wick, the Federal Circuit vacated CAVC's 
decision in In the Matter of Fee Agreements of Smith, Cox, 
and Wick on the ground that CAVC lacked jurisdiction to 
review a motion to compel payment of attorney fees. 

Because CAVC's decision in In the Matter of Fee Agreements of 
Smith, Cox, and Wick was overturned by the Federal Circuit 
and there are no subsequent CAVC or Federal Circuit decisions 
addressing the issue of whether the VA is under a legal duty 
to pay attorney fees under the circumstances presented in 
this appeal, General Counsel's precedential opinion, 
VAOGCPREC 27-92 (December 9, 1992), is binding on the Board.  
By statute, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c) (West 1991).  

In conclusion, even if it were to be conceded that 38 
U.S.C.A. § 5904(d)(2)(A) requires VA to pay attorney fees 
from past-due benefits, the fact is that the past-due 
benefits have already been disbursed to the veteran.  Under 
the provisions of 38 U.S.C.A. § 5904(d)(3), VA is prohibited 
from withholding benefits payable for a period after the date 
of the veteran's favorable decision of 1992.  Without a 
waiver of sovereign immunity, VA may not make payment of 
attorney fees from funds other than the veteran's past-due 
benefits.  Therefore, the VA has no legal authority to pay 
attorney fees in this case.  


ORDER

As all past-due benefits have been paid to the veteran, 
attorney fees may not be paid to the appellant by VA.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

